UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1874



CHARLES T. SHERWIN,

                                              Plaintiff - Appellant,

          versus


PINEHURST ASSISTED LIVING RETIREMENT COMMU-
NITY, L.L.C.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-00-375-5-F)


Submitted:   November 8, 2001          Decided:     November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles T. Sherwin, Appellant Pro Se.       John Benton Morris,
KILPATRICK STOCKTON, L.L.P., Winston-Salem, North Carolina; Daryl
Eugene Webb, Jr., TROUTMAN, SANDERS, MAYS & VALENTINE, L.L.P.,
Richmond, Virginia; Kathryn F. Twiddy, MCCANDLISH, KAINE & GRANT,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles T. Sherwin appeals the district court’s order granting

summary judgment to his former employer in his civil action in

which he alleged claims of employment discrimination based on

disability and retaliatory discharge.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court on

the retaliatory discharge claim and on the employment discrim-

ination claim to the extent the court found Sherwin was not a qual-

ified individual with a disability.   Sherwin v. Pinehurst Assisted

Living Retirement Community, L.L.C., No. CA-00-375-5-F (E.D.N.C.

May 23, 2001).   We deny Sherwin’s motion for sanctions.   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2